                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

              Plaintiff,

vs.                                               Civ. No. 16-0438 KG/GJF

ALMA HELENA CORTES, et al.,

              Defendants.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

FRIDAY, MARCH 1, 2019, AT 10:00 AM. The parties shall call AT&T conference line 888-

398-2342, using access code 9614892, to be connected to the proceedings.




                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
